Case 2:85-cv-04544-DMG-AGR Document 569-6 Filed 06/26/19 Page 1 of 4 Page ID
                                #:28923




                      EXHIBIT 43
Case 2:85-cv-04544-DMG-AGR Document 569-6 Filed 06/26/19 Page 2 of 4 Page ID
                                #:28924
              REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                      Exhibit 43                             Page 198
Case 2:85-cv-04544-DMG-AGR Document 569-6 Filed 06/26/19 Page 3 of 4 Page ID
                                #:28925
              REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                      Exhibit 43                             Page 199
Case 2:85-cv-04544-DMG-AGR Document 569-6 Filed 06/26/19 Page 4 of 4 Page ID
                                #:28926
              REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                      Exhibit 43                             Page 200
